NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHNNY LEE JONES III,                           No. 22-15205

                Plaintiff-Appellant,            D.C. No. 3:21-cv-00028-MMD-
                                                CSD
 v.

BARTH, Sgt.; HOWARD, Officer; COSBY, MEMORANDUM*
Officer; THOMPSON, Officer; WARREN
JOHNSON,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                             Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Arizona state prisoner Johnny Lee Jones III appeals pro se from the district

court’s order denying his motion for a preliminary injunction in his 42 U.S.C.

§ 1983 action alleging First, Eighth, and Fourteenth Amendment violations. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1292(a)(1). We review for an abuse of

discretion. Jackson v. City & County of San Francisco, 746 F.3d 953, 958 (9th

Cir. 2014). We affirm.

      The district court did not abuse its discretion by denying Jones’s motion for

a preliminary injunction because Jones failed to demonstrate that such relief is

warranted. See id. (plaintiff seeking preliminary injunction must establish that he

is likely to succeed on the merits, he is likely to suffer irreparable harm in the

absence of preliminary relief, the balance of equities tips in his favor, and an

injunction is in the public interest).

      Jones’s motion to expedite (Docket Entry No. 9) is denied as moot.

      Jones’s request to certify a constitutional question to the attorney general

(Docket Entry No. 17) is denied.

      AFFIRMED.




                                           2                                       22-15205